January 27, 1920. The opinion of the Court was delivered by
The plaintiff sued to recover back from the county treasurer $49.23 paid to him, and now alleged to have been in excess of what the plaintiff was chargeable by law to pay.
The Circuit Court dismissed the complaint, and the plaintiff has appealed.
The controversy arises out of the action of the State Tax Commission, whereby that body undertook to raise for the purposes of equalization the value of lands in Darlington from $5.30 the acre to $10.70 the acre.
It is not denied that the action of the Tax Commission was lawful; it is only denied that the plaintiff was notified of the commission's action before the plaintiff went to pay his tax.
By the law after the assessment was raised it became the duty of the Tax Commission by mail or otherwise to transmit notice thereof to the chairman of the board of equalization of Darlington county; and it became the consequent duty of the said chairman, where as many as 20 per cent. of the taxpayers of the county is affected thereby (and so much was the case in Darlington county), to give public notice of the same fact for at least one week in the county newspapers. Let section 12, as amended by the Act of 1916 (29 St. at Large 961), be reported.
An agency, therefore, designated by the statute in the instant case, to carry notice of the raise of assessment to the *Page 376 
taxpayers, was the chairman of the county board of equalization, and a process was publication in the county newspapers; and the alleged failure of the chairman of the board of equalization to do that is the only wrong the plaintiff suggests.
The plaintiff brought the action, and it is elemental that he was bound to prove his case.
The cause was heard on an agreed statement of facts.
It does appear therein that "No notice of the raises made thereby was given * * * by the chairman of the board of equalization; and that no other notice than the one sent out by Hatchell of date May 14, 1918, was ever given."
The Circuit Court found that the plaintiff had no formal notice of the order of the Tax Commission to raise the assessment; but that the plaintiff had actual notice of such increase "at and before" the time when he went to pay his tax, and, having such notice, his remedy against the raise was by appeal to the State board of review.
It is not, therefore, a correct statement by the appellant that the Circuit Court restricted its finding as to notice to that notice which the plaintiff got when he went to pay his taxes; the Court distinctly found, also, that the plaintiff had notice "before" he went to pay the tax.
And about the truth of that there can be no reasonable doubt when heed is paid to the following circumstances: On May 14th the secretary of the county board of equalization sent a letter to the plaintiff, and therein advised him that "by order of the So. Car. Tax Commission the assessment on your real estate in Oates school district has been raised from $2,900 to $4,930," although the same seems not to have been then true; on May 24th, Mr. Lawson, counsel then and now for the plaintiff, inquired of the Tax Commission, "Have you issued any official order raising the assessed valuation of land in Darlington county?" The Tax Commission answered that the official order had not been made, but *Page 377 
that it would be issued in a few days, after which there would be ample time to appeal; that the official order was made on May 29th, and the auditor of Darlington was notified of the fact; the county board of equalization in Darlington had notice on March 21st of the contemplated increase in assessment, and on that day, at a meeting in the courthouse, it declined to execute the orders of the Tax Commission; the assessment affected the entire real estate of the county.
These circumstances, all true, point to only one conclusion, and that is the plaintiff knew his assessment had been raised.
It is true that the statement of facts does declare, as before stated, that no other notice than the one sent out by Hatchell May 14th was given; but the circumstances we have recited, all in the record and undisputed, are plainly to the contrary, and they constitute notice, it matters not what inference counsel may draw from them.
What was notice is dependent upon the undisputed facts, and the only inference to be drawn from them is that the plaintiff knew of the increase in assessment.
The statute is not rigid as to how the taxpayer shall get notice of a change of assessment, or how the board of review shall get notice of an appeal; it declares that notice may be carried, in either instance, by mail or otherwise.
The plaintiff had ample notice otherwise than by mail, and his remedy was by appeal to the board of review.
The judgment is affirmed. *Page 378